IN THE UNITED STATES BANKRUPTCY COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

 

Lawrence Meyerhofer CHAPTER 13
Debtor

Toyota Motor Credit Corporation

Movant
VS. NO. 19-10258 AMC

Lawrence Meyerhofer
Debtor

William C. Miller Esq. 11 U.S.C. Section 362
Trustee

STIPULATION

AND NOW, it is hereby stipulated and agreed by and between the undersigned as follows:

1. On or before November 30, 2019, the Debtor shal! cure the post-petitions arrears in
the amount of $1,351.15, which represents one monthly payments of $300.46 for August 2019 and
three monthly payments of $350.23 for September 2019 to November 2019,

2. Debtor(s) shall maintain post-petition contractual monthly loan payments due to
Movant going forward, beginning with the payment due December 31, 2019 in the amount of
$350.23.

3. In the event that the payments under Section 2 above are not tendered, the Movant
shall notify Debtor(s) and Debtor(s) attorney of the default in writing and the Debtor(s) may cure
said default within FIFTEEN (15) days of the date of said notice. If Debtor(s) should fail to cure the
default within fifteen (15) days, the Movant may file a Certification of Default with the Court and the
Court shall enter an Order granting the Movant immediate relief from the automatic stay, under
which the stay provided by Bankruptcy Rule 4001(a)(3) is waived.

4, The stay provided by Banktuptcy Rule 4001(a)(3) is waived with respect to any
Court Order approving of this stipulation and/or ordering relief per the terms agreed upon herein,

5. If the case is converted to Chapter 7, the Movant shall file a Certification of Default
with the court and the court shall enter an order granting the Movant relief from the automatic stay.

6. ff the instant bankruptcy is terminated by either dismissal or discharge, this

agreemenit shall be null and void, and is not binding upon the parties.

 
7, The provisions of this stipulation do not constitute a waiver by the Movant of its
right to seek reimbursement of any amounts not included in this stipulation, including fees and costs,

due under the terms of the vehicle and applicable law.

Date: November 18, 2019 By: A/ Rebecca A, Solarz, Esquire
Attorney for Movant

  
    

Date: /zs/, /

 

fad J. Sadek, Esquire
Attomey for Debtor

Date: | /— Lod Yi a Dea lod

C. Miller, Esquire ~~
phe er 13 Trustee

Approved by the Court this day of , 2019. However, the court
retains discretion regarding entry of any further order.

 

Bankruptcy Judge
Ashely M. Chan

 
